Citation Nr: 1033538	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to service connection for residuals of a claimed 
acute myocardial infarction or transient ischemic attacks (TIAs).

2.  Entitlement to service connection for glaucoma, to include as 
secondary to herbicide exposure and to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for asthma, to include as 
secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 
1966.

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a January 2009 decision, the Board denied service connection 
for residuals of acute myocardial infarction or TIAs.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an April 2010 
memorandum decision, the Court vacated the Board's decision and 
remanded this matter to the Board for readjudication.

Additionally, in January 2009, the Board remanded the matters of 
service connection for glaucoma and for asthma to the RO for 
additional development.  After completing the requested actions, 
the RO continued the denial of these claims (as reflected in an 
April 2010 supplemental statement of the case) and returned these 
matters to the Board for further appellate consideration.  

The Board notes that the Veteran had also perfected an appeal of 
a claim for service connection for diabetes mellitus.  In an 
April 2010 rating decision, the claim for service connection for 
diabetes mellitus was granted.  As this is considered a full 
grant of the benefit sought with regards to this issue, this 
matter is no longer before the Board.

The issue of service connection for erectile dysfunction, 
claimed as due to service-connected diabetes mellitus and 
for special monthly compensation based on loss of use of a 
creative organ has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of service connection for glaucoma and residuals of a 
claimed acute myocardial infarction with TIAs will be considered 
within the Remand section of this document below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  Asthma was not shown in service or for many years thereafter, 
and there is no evidence of a nexus between the Veteran's asthma 
first documented many years after service, and the Veteran's 
active military service, to include in-service exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for service connection for asthma, to include as due 
to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2005 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claims for service connection on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  The June 2005 RO 
rating decision reflects the initial adjudication of the claims 
for service connection on appeal.  Hence, the April 2005 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.

While the Veteran was not provided information regarding 
disability ratings and effective dates until a January 2009 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
each of the claims for service connection decided herein, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Asthma

In addition to the above, absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides (to 
include Agent Orange) for all Veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
or adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Initially, the Board notes that the RO has determined that the 
Veteran served in Vietnam, exposure to Agent Orange is presumed.  
However, mere exposure is not sufficient to establish service 
connection.  It must still be demonstrated that the Veteran's 
asthma is the result of this exposure.  The Board notes that 
asthma is not within the list of disabilities that can be 
presumed to be the result of Agent Orange exposure.  See 38 
C.F.R. § 3.309(e). 

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

In this regard, service treatment records are negative for 
complaints, findings, or diagnosis of asthma.  

Post-service medical evidence reflects that a December 2003 
private medical record notes that the Veteran reported a history 
of asthma and that he takes Advair as well as Accolate, twice 
daily.  This is the first notation in the record that the Veteran 
had asthma, more than 35 years after discharge from service.  The 
Board notes that the passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Additionally, there is no competent medical evidence or opinion 
that the Veteran's asthma is related to his military service, to 
include herbicide exposure -and neither the Veteran nor his 
representative has presented, identified, or even alluded to the 
existence of any such opinion.  In short, there is no competent 
medical evidence to support the claim for service connection for 
asthma.

The Board acknowledges the Veteran's conviction that his asthma 
is related to exposure to herbicides in Vietnam.  However, the 
claims file does not show that the Veteran has the appropriate 
credentials to provide a competent expert opinion as to the 
etiology of any disease.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  This is especially true, as here, 
where the Veteran does not even allege continuity of observable 
symptomotology.

Under these circumstances, the Board concludes that the claim for 
service connection for asthma, to include as due to herbicide, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.   However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asthma, to include as secondary to 
herbicide exposure, is denied. 


REMAND

In an August 2010 written brief presentation, the Veteran's 
representative contends, essentially, that the Veteran's has 
glaucoma related to his service-connected diabetes mellitus; 
however, the RO has only had the opportunity to adjudicate 
service connection on a direct basis.  Thus, on remand, the 
RO/AMC should expand the claim and consider service connection 
for glaucoma, to include as secondary to service-connected 
diabetes mellitus.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. § 
3.310(b) (2009); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Further, the RO/AMC should ensure that the Veteran is properly 
notified of what evidence is needed to support his claim for 
secondary service connection under 38 C.F.R. § 3.310 (revised 
effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Regarding the claimed acute myocardial infarction residuals with 
TIAs, it is noted that the prior denials were based, in part, on 
the fact that while there was some suggestion of an acute 
myocardial infarction, but that this pathology was subsequently 
ruled out by additional testing.  In response to a letter seeking 
additional evidence on this issue the appellant indicated that he 
continues to get treatment from his physician and has been placed 
on Plavix.  These records may indicate a change in the physical 
findings and should be associated with the record prior to 
further appellate review of this issue.  It was noted in the now 
vacated Board decision, that consideration of this issue should 
not be taken as dealing with underlying matters of any coronary 
artery disease or hypertension, or other such impairment that may 
be present.

It is also noted that there is a stay in place awaiting final 
regulations concerning claims of service connection for ischemic 
heart disease based on herbicide exposure.  If appellant is found 
to have had a myocardial infarction, the claim would be part of 
those stayed by the Secretary of Veterans Affairs until the 
regulations complete the implementation process.  Given the 
apparent lack of evidence of a myocardial infarction so far, the 
Board has not stayed this issue to this point.

Accordingly, these matters are REMANDED for the following actions

1.  The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to the claims remaining on appeal that is not 
currently of record.  This should include any 
records from the doctor reportedly 
prescribing Plavix, to include the findings 
which lead to the prescription being issued.

The RO/AMC should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claim for 
service connection for glaucoma, to include 
as secondary to service-connected diabetes 
mellitus, under the provisions of 38 C.F.R. § 
3.310 (revised effective in October 2006). 

2.  The Veteran should be scheduled for 
appropriate VA examination(s), to determine 
the nature, extent and likely etiology of the 
claimed glaucoma remaining on appeal.

The entire claims file must be made available 
to the examiner designated to examine the 
Veteran.  All appropriate tests or studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

A complete rationale must be given for all 
opinions and conclusions.  If a determination 
cannot be made without resort to speculation, 
that should be noted.

With respect to the Veteran glaucoma, if 
diagnosed, the examiner should opine whether 
the disability is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) the such disability is the 
result of injury or disease incurred in or 
aggravated during the Veteran's military 
service, to include herbicide exposure.

Further, the examiner should opine whether it 
is at least as likely as not (i.e. there is a 
50 percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated by the Veteran's service-connected 
diabetes mellitus.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310 (as revised effective in 
October 2006).

3.  The Veteran should be scheduled for 
appropriate VA examination(s) to (a) 
ascertain whether there are any objective 
manifestations that he has had a myocardial 
infarction; (b) whether there is objective 
evidence of TIAs; and (c) if so, determine 
what the most likely cause (etiology) of the 
TIAs might be.  All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner(s) 
prior to the entry of any opinion.

4.  Thereafter, the RO/AMC should 
readjudicate the claim for service connection 
for glaucoma, to include as secondary to 
herbicide exposure and to service-connected 
diabetes mellitus in light of all pertinent 
evidence and legal authority (to include the 
current version of 38 C.F.R. § 3.310, as 
revised effective in October 2006).  The 
RO/AMC should also readjudicate the issue 
concerning the claimed acute myocardial 
infarction residuals and TIAs, unless 
findings reveal that the matter should be 
subject to any stay that might be in effect.

4.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


